Citation Nr: 1004483	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  08-14 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
spondylolisthesis and spondylolysis, also claimed as back 
injury.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for lumbar disc 
disease.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1956 until 
November 1957.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.

The issue of entitlement to service connection for lumbar 
disc disease is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for spondylolisthesis was denied in 
an October 1965 rating decision.  The Veteran was informed 
of that determination and did not appeal.  Of the evidence 
added to the record since the denial action, some is 
cumulative of evidence previously before the Board.  The 
remaining evidence added to the record  is not relevant or 
probative as to the issue of entitlement to service 
connection for the claimed disorder.

2.  A cervical spine disorder was not manifest during 
service, and is not attributable to service and arthritis 
was not manifest within one year of separation.


CONCLUSIONS OF LAW

1.  The October 1965 rating decision denying service 
connection for spondylolisthesis is final.  New and material 
evidence sufficient to reopen the claim has not been 
received.  38 U.S.C.A. §§ 5108, 5103, 5103A, 5107(b), 7105 
(West 2002); 38 C.F.R. §§ 3.156, 3.159 (2009).

2.  A cervical spine disorder was not incurred in or 
aggravated by service and arthritis may be presumed to have 
been incurred there in.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to 
all elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to 
the underlying claim for the benefit that is being sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and 
to provide the claimant with a notice letter that describes 
what evidence would be necessary to substantiate those 
elements required to establish service connection that were 
found insufficient in the previous denial.  Such a letter 
was sent to the Veteran in January 2007, thus meeting the 
requirements of notice as related to Kent.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in January 2007 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter provided 
information as to what evidence was required to substantiate 
the claims and of the division of responsibilities between 
VA and a claimant in developing an appeal.  The letter 
informed the Veteran of what type of information and 
evidence was needed to establish a disability rating and 
effective date.

Next, VA has a duty to assist the appellant in the 
development of the claim.  However, under VCAA, VA's 
statutory duty to assist a claimant in the development of a 
previously finally denied claim does not attach until the 
claim has been reopened based on the submission of new and 
material evidence.  Once a claim is reopened, VCAA provides 
that VA shall make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).  
Because the claim of service connection for 
spondylolisthesis is not reopened, the duty to assist does 
not apply to that claim.

With regard to the Veteran's claim of service connection for 
his neck injry, VA must make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2009).  In determining whether the duty to assist 
requires that a VA medical examination be provided or 
medical opinion obtained with respect to a Veteran's claim 
for benefits, there are four factors for consideration:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or 
evidence establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and the Veteran's service.  The types 
of evidence that "indicate" that a current disability "may 
be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is 
too equivocal or lacking in specificity to support a 
decision on the merits, or credible evidence of continuity 
of symptomatology such as pain or other symptoms capable of 
lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

In this case, the service treatment records are silent as to 
any complaints or treatment for a neck injury and on 
separating examination the Veteran's neck and spine were 
normal, save for noted spondylolisthesis at the L5-S1 level.  
Moreover, the post-service evidence does not indicate any 
complaints or treatment referable to the neck until 31 years 
after separation.  Furthermore, the weight of the competent 
evidence does not indicate a relationship between the 
current disability and active service.  For all of these 
reasons, the evidence does not indicate that the claimed 
disability may be related to active service such as to 
require an examination, even under the low threshold of 
McLendon.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 
4 Vet. App. 384 (1993).  In addition to the evidence 
discussed above, the Veteran's statements in support of the 
claim are also of record, including testimony provided at a 
November 1999 hearing before the undersigned.  The Board has 
carefully considered such statements and concludes that no 
available outstanding evidence has been identified.  
Additionally, the Board has reviewed the medical records for 
references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Application to Reopen

Service connection for spondylolisthesis was previously 
addressed and denied in an October 1965 rating decision.  
When a claimant fails to timely appeal an RO decision 
denying his claim for benefits, that decision becomes final 
and can no longer be challenged.  See DiCarlo v. Nicholson, 
20 Vet. App. 52, 55 (2006).  Except as provided by law, when 
a case or issue has been decided and an appeal has not been 
taken within the time prescribed by law, the case is closed, 
the matter is ended, and no further review is afforded.  
However, pursuant to 30 U.S.C. § 5108, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If it is determined that new and material 
evidence has been submitted, the claim must be reopened. VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring 
that the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.  See, Elkins v. 
West, 12 Vet. App. 209 (1999), but see, 38 U.S.C.A. § 5103A 
(West 2002) (eliminates the concept of a well-grounded 
claim).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the Veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996). In Evans, 
the United States Court of Appeals for Veteran Claims 
(Court) indicated that the newly presented evidence need not 
be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

Entitlement to service connection for spondylolisthesis was 
considered and denied in a decision of January 1958.  The 
claim was denied due to evidence showing that the 
spondylolisthesis was a congenital disorder that had 
preexisted service and that in-service aggravation had not 
incurred.

The Veteran appealed that decision to the Board.  In October 
1958, the Board denied service connection for a back 
disability to include spondylolisthesis and spondylolysis.  
The basis was that the disorder previously existed service 
and that there had been no increase in disability.

The claim was again denied by the RO in a rating decision of 
October 1965.  The Veteran did not perfect an appeal and the 
determination became final.  38 U.S.C.A. § 7105.  The Board 
notes that at the time of the last final denial, both direct 
service connection and service connection on the basis of 
aggravation were denied.  At that time the agency of 
original jurisdiction considered the diagnoses of spina 
bifida occulta, fusion defects and an unstable lumbosacral 
joint.

The evidence available at the time of the prior denial 
included: service treatment records showing the Veteran's 
spine to be normal on induction; in-service treatment of 
back pain beginning in October 1956;  March 1957 diagnosis 
of spondylolisthesis; June 1957 hospitalization report 
indicating that spondylolisthesis, on examination, was found 
to have preexisted service; separation examination showing 
spondylolisthesis, but with an otherwise normal spine; 
December 1957 VA examination showing spondylolisthesis at 
the L5 level; and a November 1958 opinion from a private 
physician indicating his opinion that the Veteran's 
spondylolisthesis preexisted service but that it was 
aggravated due to service and that the Veteran had spina 
bifida occulta with lumbosacral fusion defect.  The records 
also included the Veteran's claim that his back disorder had 
begun in 1957.

In sum, the decisions were based upon findings of a pre-
service disorder, to include a congenital defect, and no 
increase in severity or aggravation during service.

In December 2006 the Veteran submitted an application to 
reopen his claim.  Evidence added to the record since the 
last final denial includes: a letter from a private 
evaluation in February 1998 indicating that the Veteran had 
a muscle imbalance exacerbated by a protuberant abdomen;  
records of private treatment, by chiropractors, of the lower 
back from 1999 to the present; records indicating the 
Veteran was involved in a motor vehicle accident in 2002; a 
diagnoses of spondylolisthesis with myelopathy and 
degeneration of disc; reports of radiographic images of the 
Veteran's lumbar spine showing no evidence of 
spondylolisthesis on oblique views, but giving an impression 
of degenerative disc disease in the mid lumbar region; a 
March 2008 letter from the Veteran's chiropractor opining 
that the Veteran had asymptomatic congenial 
spondylolisthesis before entering service, but that events 
during service cause his disorder to become symptomatic; and 
statements from the Veteran indicating that he did not have 
symptoms before service, and symptoms first began during 
active service.

Evidence that is merely cumulative of other evidence in the 
record cannot be new and material even if that evidence had 
not been previously before agency decisionmakers.  38 C.F.R. 
§ 3.156(a), Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  
In this case, the evidence added to the record indicates 
that the Veteran had no symptoms of spondylolisthesis prior 
to service, that he had in-service symptoms, that he has a 
diagnosis of congenital spondylolisthesis, and that a 
private medical professional believed his spondylolisthesis 
was aggravated by service.  These facts and opinions had 
already been established by the record at the time of the 
last final denial, and as such are cumulative.  The record 
also includes evidence of spondylolysis.  Evidence that the 
appellant had lumbar pathology had previously been 
established.  Evidence that merely confirms either 
spondylolistheis or spondylolysis is cumulative.

The Veteran has submitted testimony to the effect that his 
back disorder started in service.  However, at the time of 
the prior denial, the record included the Veteran's original 
claim that his back condition had started in 1957.  As such, 
this new testimony is cumulative of information included 
with the prior claim.

For the forgoing reasons, the evidence submitted since the 
time of the last final decision does not relate to any 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a) (2009).  For these reasons, 
the Board finds that criteria for new and material evidence, 
as set forth under 38 C.F.R. § 3.156(a), have not been met 
with respect to this claim.

As no new and material evidence has been received since the 
last final denial in October 1965, the Veteran's application 
to reopen his claim for service connection for 
spondylolisthesis and spondylolysis is denied.  The 
preponderance of the evidence is against the claim, and 
benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Service Connection

The Veteran is claiming entitlement to service connection 
for a neck disorder.  Veterans are entitled to compensation 
from VA if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty." 38 U.S.C. §§ 1110 
(wartime service), 1131 (peacetime service). To establish a 
right to compensation for a present disability, a Veteran 
must show: "(1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement. Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. 
Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  
The absence of any one element will result in the denial of 
service connection. Coburn v. Nicholson, 19 Vet. App. 427, 
431 (2006).

The Veteran claims to have injured his neck during active 
service.  Specifically, during a November 2009 hearing 
before the undersigned, the Veteran stated that he injured 
his neck while practicing ju-jitsu and carrying a shoulder-
slung firearm.  As an initial matter, the Board notes that 
the Veteran has not alleged that the claimed disability was 
incurred in combat.  Therefore, the provisions of 38 
U.S.C.A. § 1154(b) (West 2002) are not for application.

The Veteran's service treatment records do not reflect any 
complaints referable to the neck during service.  On 
separation in July 1957, the Veteran's neck and spine were 
examined and determined to be normal, save for 
spondylolisthesis at the L5-S1 level.

Based on the foregoing, the service treatment records show 
that the Veteran did not complain of neck pain throughout 
service and at separation his neck was normal.    However, 
this does not in itself preclude a grant of service 
connection.  Again, service connection may be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not lead to the conclusion 
that currently diagnosed degenerative disc disease of the 
neck is related to active service, for the reasons discussed 
below.

Following separation from active duty, the Veteran 
complained of, and was treated for, neck pain and stiffness 
from July through November 2000 and in April 2002.  In March 
2003 the Veteran was involved in a motor vehicle accident. 
He reported whiplash and a consent sharp pain in his neck 
with the level of pain reaching ten on a scale to ten.  

In December 2006 the Veteran underwent radiographic imaging 
by VA.  The imaging showed anterior bridging osteophyte 
formation from C3-7 as well as disc space narrowing and 
spondylosis present at both C5-6 and C6-7 with suggestion of 
mild fomainal encroachment of the neural formania seen, 
especially at C5-6.

A letter from a chiropractor in January 2007 indicted that 
the Veteran had been visiting his office for treatment from 
July 1988 until October 1995.  The chiropractor indicated 
that the Veteran had suffered from neck pain of 
neuromusculoskeletal origin, which was chronic in nature.  
In February 2007 the Veteran stated that records from 
treatment between 1988 and 1995 were unavailable, and thus 
they have not been submitted or associated with his claims 
file.

In considering the lay and medical history as detailed 
above, the amount of time that elapsed between military 
service and first post-service evidence of complaint or 
treatment can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
However, the Board notes that the Veteran is competent to 
give evidence about what he has experienced.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters such 
as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented 
that competence to establish a diagnosis of a condition can 
exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis 
by a medical professional.  Similarly, the U.S. Court of 
Appeals for Veterans Claims has held that when a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the present case, the Veteran's neck pain capable of lay 
observation and thus the Veteran's statements constitute 
competent evidence.  The Board must now consider the 
credibility of such evidence.  Again, service treatment 
records do not reflect in-service complaints referable to 
the neck and the Veteran's medical separation examination 
indicates that his neck was normal at separation.  In spite 
of this evidence, during his hearing before the undersigned, 
the Veteran reported that neck pain began during service.  
The Board also notes that at his hearing the Veteran was 
asked by his representative "after you got out of the Air 
Force . . . did you hurt your neck in any way . . . ?"  to 
which the Veteran responded "no."  The Veteran denied post-
service injury despite records showing that he was involved 
in an motor vehicle accident in 2003 after which he sought 
treatment for whiplash and sharp neck pain.  Finally, in 
considering the Veteran's credibility, the Board points to 
the fact that the Veteran filed a claim for compensation in 
November 1957 at which time he did not claim entitlement to 
service connection for any neck injury.  The Veteran's 
silence when otherwise affirmatively speaking constitutes 
negative evidence.  We find it not credible that the Veteran 
would claims a disability of the low back but not mention 
his cervical spine.    

On VA examination in December 1957, the Veteran identified a 
history of post-nasal drip, headaches and low back pain, but 
did not endorse any history associated with his neck.  The 
orthopedic examination was negative except for the 
lumbosacral spine and the left wrist.  Furthermore, private 
records from the 1950s and 1960s make reference to the 
Veteran's low back, but not his spine.  In this case, we 
find it incredible that the Veteran would complain of the 
low back to medical professionals but not mention the 
cervical spine. Given these inconsistencies in the record, 
the Board finds that the Veteran is a poor historian and his 
statements are of not credible in establishing onset, 
chronicity and continuity of symptomatology.  Accordingly 
the Board finds the silent service treatment records, the 
normal separation examination, the failure to claim or 
mention the cervical spine to a VA or other healthcare 
professional in proximity to service, and the 31 year gap 
between separation from active service and the first 
complaint of neck pain to be more probative than the 
Veteran's statements alleging continuity.   His assertions 
of onset and continuity are not credible

In conclusion, the preponderance of the evidence is against 
the claim, and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

The application to reopen the claim of entitlement to 
service connection for spondylolisthesis and spondylolysis 
is denied.

Service connection for a neck disability is denied.


REMAND

Service connection has been denied for lumbar pathology on 
the basis of a congenital defect preexisting service and not 
aggravated during service.  Since that determination, 
evidence had been submitted showing disc disease with no 
evidence of pre-service disc disease or that the disc 
disease is a congenital defect.  As such, a new diagnosis 
has been presented on the record and the issue of 
entitlement to service connection for disc disease has been 
raised.  The Board notes that service treatment records 
reveal complaints of low back pain.

Accordingly, the case is REMANDED for the following action:

1.  The issue of entitlement to service 
connection for disc disease of the lumbar 
spine has been raised and steps are to be 
taken by the RO to properly adjudicate the 
issue.

2.  The Veteran's records are to be 
evaluated by a VA examiner and an opinion 
should be offered as to whether disc 
disease is related to service.  If it is 
determined that an examination of the 
Veteran is warranted in order to properly 
render such an opinion, the RO shall take 
appropriate steps to arrange for such an 
examination.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


